Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: The Abstract has been changed to the following to reflect proper one paragraph form:
---A collapsible ladder that collapse not only the rails but also the steps, as well as the top caps, so that the  ladder may be erected and then collapsed flat, saving storage space.  The ladder has a pair of right siderails rotatably connected to a pair of left siderails. The right top cap and the right steps are rotatably attached in between the pair of right siderails. The right top cap and the right steps are also rotatably attached in between the pair of right linking rails. Likewise, the ladder also has a pair of left siderails rotatably connected to a pair of left siderails. The left top cap and the left steps are rotatably attached in between the pair of left siderails. The left top cap and the left steps are also rotatably attached in between the pair of left linking rails.  Because the siderails, the steps, the linking rails are all rotatably attached to form the ladder, the ladder  may be open and erected and also may be folded and collapsed to save space for storage and for carrying.--- 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a ladder comprising, a pair of right siderails rotatably connected to a pair of left siderails;  a plurality of right steps wherein each right step has a right rail-joining point rotatably attached to a right linking rail; a plurality of left steps wherein each left step has a left rail-joining point rotatably attached to a left linking rail; the right linking rail rotatably connected to a right top-cap and the left linking rail rotatably connected to a left top-cap; the plurality of right steps wherein each right step  further comprises of a right step-joining point wherein each right step is rotatably attached to the right siderail at the right step-joining point; the plurality of left steps wherein each left step further comprises of a left step-joining point  wherein each left step is rotatably attached to the left siderail at the left step-joining point; the right top cap and the left top cap are rotatably connected to each other; and the pair of the right siderails are rotatably attached to the right top cap and the pair of the left siderails are rotatably attached to the left top cap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637